DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-15, and 17-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 10, and 18 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests or render obvious on the following when considered with other limitations in the claim: changing a payload of a downlink control channel based on the quantity of code division multiplexing groups, wherein the changing comprises: based on the quantity of code division multiplexing groups indicating a single code division multiplexing group, changing the payload to a single bit for initialization of the single code division multiplexing group, and based on the quantity of code division multiplexing groups indicating multiple code division multiplexing groups comprising a first code division multiplexing group and a second code division multiplexing group, changing the payload to a first group of two bits for a first demodulation reference signal sequence initialization for the first code division multiplexing group and a second group of two bits for a second demodulation reference signal sequence initialization for the second code .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 7,551639 to You et al. discloses method of transmitting packet data in a communication system. Base station generates information bits of the CDM indicator and sends the CDM indicator bits to each mobile station. In an embodiment, the CDM indicator comprises a single data bit. For example, if the indicator is set to 1, it means that the base station is currently transmitting packet data using a CDM method. If it is set to zero, for example, it means that the base station is not using the CDM method for transmitting packet data. In other embodiments, a multi-bit CDM indicator may be utilized.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645.  The examiner can normally be reached on Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHEED GIDADO/Primary Examiner, Art Unit 2464